Exhibit 10(a)

 

[g308341kgi001.jpg]

 

 

July 5, 2009

 

Bemis Company, Inc.

Senior Bridge Facility

Commitment Letter

 

Bemis Company, Inc.

One Neenah Center, 4th Floor
P.O. Box 669
Neenah, Wisconsin  54957-0669
Attention:  Scott Ullem

 

Ladies and Gentlemen:

 

You (the “Borrower”) have requested that J.P. Morgan Securities Inc.
(“JPMorgan”), Wachovia Capital Markets, LLC (“Wachovia”), BNP Paribas Securities
Corp. (“BNPS”) and Banc of America Securities LLC (“BAS” and, together with
JPMorgan, Wachovia and BNPS, the “Lead Arrangers”) agree to structure, arrange
and syndicate a senior term loan credit facility in an aggregate amount of
$800,000,000 (the “Facility”), and that JPMorgan Chase Bank, National
Association (“JPMCB”), Wells Fargo Bank, National Association (“Wells Fargo”),
BNP Paribas (“BNP”) and Bank of America, N.A. (“BofA” and, together with JPMCB,
Wells Fargo and BNP, the “Banks”, and, together with the Lead Arrangers, JPMCB,
Wells Fargo and BNP, the “Commitment Parties”), commit to provide the entire
principal amount of the Facility and that JPMCB serve as administrative agent
for the Facility.  You have requested the Facility to finance in part the
proposed acquisition (the “Acquisition”) by you and/or one or more of your
subsidiaries of the stock of certain subsidiaries, and the assets of other
subsidiaries, of Rio Tinto plc (collectively, the “Seller”) comprising its food
packaging business in North and South America and New Zealand as well as certain
related assets (the “Business”) for an aggregate purchase price of approximately
$1,213,000,000.  The anticipated sources and uses of funds for the Acquisition
are set forth on Annex I hereto.

 

Each of the Lead Arrangers is pleased to advise you that it is willing to act as
a joint lead arranger for the Facility.

 

Furthermore, each of the Banks is pleased to advise you of its several
commitment to provide $200,000,000 of the Facility, in each case upon the terms
and subject to the conditions set forth or referred to in this commitment letter
(this “Commitment Letter”), in the Joint Fee Letter referred to below and in the
July 2, 2009 (#2) draft of the credit agreement for the Facility to be dated the
date of the Acquisition (the “Draft Agreement”).  The Banks will enter into a
credit agreement for the Facility in the form of the Draft Agreement (with such
changes thereto

 

--------------------------------------------------------------------------------


 

as may be mutually agreed by you and us) on the date of the consummation of the
Acquisition if the conditions to funding set forth herein and in the Draft
Agreement are satisfied or waived by each of us.  The commitments of the Banks
shall be ratably reduced from time to time prior to the funding of the Facility
in the aggregate amounts and at the times (without giving effect to the five
Business Day grace period for such prepayments set forth in such section of the
Draft Agreement) when a mandatory prepayment would have been required by
Section 2.5.3 (without giving effect to Section 2.5.3(ii)(a)(z) thereof) of the
Draft Agreement had such agreement been in effect at the relevant time and had
term loans then been outstanding thereunder in the full amount of the
commitments hereunder.  The commitments of the Banks shall also be ratably
reduced by the amount by which your issuance of any Specified Securities (as
defined in the Draft Agreement) to Pechiney Plastic Packaging, Inc. (“PPPI”),
 Rio Tinto International Holdings Limited (“RTIH”), any affiliates of either
PPPI or RTIH, or any transferee or assignee thereof in connection with the
Acquisition reduces the cash purchase price for the Business by more than
$200,000,000.

 

It is agreed that JPMCB will act as the sole and exclusive Administrative Agent,
that Wells Fargo shall act as the sole and exclusive Syndication Agent, that BNP
and BofA will act as the sole and exclusive Documentation Agents and that the
Lead Arrangers will act as the sole and exclusive Joint Lead Arrangers and Joint
Bookrunners for the Facility.  You agree that no other agents, co-agents or
arrangers will be appointed, no other titles will be awarded and no compensation
(other than that expressly contemplated by the Draft Agreement and the Fee
Letters referred to below) will be paid in connection with the Facility unless
you and we shall so agree.

 

While the Commitment Parties do not presently intend to syndicate the Facility,
they reserve the right at any time after the date hereof to syndicate the
Facility to a group of financial institutions (together with the Banks, the
“Lenders”) identified by us in consultation with you and reasonably acceptable
to you.  In such event you agree actively to use commercially reasonable efforts
to assist the Lead Arrangers in completing a syndication satisfactory to each of
them until the date the Banks complete a “Successful Syndication” (as defined in
the Joint Fee Letter).  Such assistance shall include (a) use of commercially
reasonable efforts to ensure that the syndication efforts benefit materially
from your existing lending relationships, (b) direct contact between senior
management and advisors of the Borrower and prospective Lenders at mutually
agreed times, (c) the hosting, with the Lead Arrangers, of one or more meetings
of prospective Lenders (which may be by teleconference) and (d) as set forth in
the next paragraph, assistance in the preparation of materials to be used in
connection with the syndication (the “Information Materials”).

 

If requested, you will use commercially reasonable efforts to assist us in
preparing the Information Materials, including but not limited to a Confidential
Information Memorandum or lender slides, for distribution to prospective
Lenders.  If requested, you also will provide reasonable assistance to us in
preparing an additional version of the Information Materials (the “Public-Side
Version”) to be used by prospective Lenders’ public-side employees and
representatives (“Public-Siders”) who do not wish to receive material non-public
information (within the meaning of United States federal securities laws) with
respect to the Borrower, its affiliates and any of their respective securities
(“MNPI”) and who may be engaged in investment and other market-related
activities with respect to the Borrower’s or its affiliates’ securities or
loans.  Before distribution of any Information Materials, you agree to execute
and deliver to us

 

1

--------------------------------------------------------------------------------


 

(i) a letter in which you authorize distribution of the Information Materials to
a prospective Lender’s employees willing to receive MNPI (“Private-Siders”) and
(ii) a separate letter in which you authorize distribution of the Public-Side
Version to Public-Siders and represent that no MNPI is contained therein.

 

The Borrower agrees that in the event the Lead Arrangers elect to syndicate the
Facility, the following documents may be distributed to both Private-Siders and
Public-Siders, unless the Borrower advises the Lead Arrangers in writing
(including by email) within a reasonable time prior to their intended
distribution that such materials should be distributed only to Private-Siders:
(a) administrative materials prepared by the Lead Arrangers for prospective
Lenders (such as a lender meeting invitation, bank allocation, if any, and
funding and closing memoranda), (b) notification of changes in the Facility’s
terms and (c) other customary materials intended for prospective Lenders after
the initial distribution of Information Materials.  If you advise us that any of
the foregoing should be distributed only to Private-Siders, then Public-Siders
will not receive such materials without further discussions with you.

 

In the event the Lead Arrangers elect to syndicate the Facility, the Borrower
hereby authorizes the Lead Arrangers to distribute drafts of definitive
documentation with respect to the Facility to Private-Siders and Public-Siders.

 

As the Joint Lead Arrangers and Joint Bookrunners, the Lead Arrangers will
manage all aspects of any syndication in consultation with you, including but
not limited to decisions as to the selection of institutions (which are
reasonably acceptable to you) to be approached and when they will be approached,
when their commitments will be accepted, which institutions will participate,
the allocations of the commitments among the Lenders and the amount and
distribution of fees among the Lenders.  In acting as the Joint Lead Arrangers
and Joint Bookrunners, none of the Lead Arrangers will have any responsibility
other than to arrange the syndication as set forth herein and shall in no event
be subject to any fiduciary or other implied duties.  Additionally, the Borrower
acknowledges and agrees that, as Joint Lead Arrangers and Joint Bookrunners, the
Lead Arrangers are not advising the Borrower as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction.  The Borrower shall
consult with its own advisors concerning such matters and shall be responsible
for making its own independent investigation and appraisal of the transactions
contemplated hereby, and the Lead Arrangers shall have no responsibility or
liability to the Borrower with respect thereto.  Any review by the Lead
Arrangers of the Borrower or its affiliates, the Acquisition, the Business or
its affiliates, the transactions contemplated hereby or other matters relating
to such transactions will be performed solely for the benefit of the Commitment
Parties and shall not be on behalf of the Borrower.  Without limiting your
obligations to assist with syndication efforts as set forth herein, each Bank
agrees that the commencement or completion of such syndication is not a
condition to its commitments hereunder.

 

To assist the Lead Arrangers in their syndication efforts, if any, you agree
promptly to prepare and provide to the Lead Arrangers from time to time up to
and following the funding of the Facility all reasonably available information
with respect to the Borrower or its affiliates (excluding its shareholders), the
Acquisition, the Business and the transactions contemplated hereby, including
all financial information and projections (the “Projections”), as we may
reasonably request in connection with the arrangement and syndication of the
Facility.  You hereby represent and covenant that (a) all written information
(other than the Projections, general market data, estimates, forward looking
financial statements or budgets) (the “Information”)

 

2

--------------------------------------------------------------------------------


 

about the Borrower, its subsidiaries and (to the best of your knowledge after
due inquiry) the Business that has been or will be made available to any
Commitment Party by you or any of your representatives is or will be, when
furnished, complete and correct in all material respects and does not or will
not, when furnished (and taken as a whole), contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made and (b) the Projections,
estimates and forward looking financial statements or budgets (collectively, the
“Projection Materials”) that have been or will be made available to the
Commitment Parties by you or any of your representatives have been or will be
prepared in good faith based upon assumptions believed by senior management of
the Borrower to be reasonable at the time made; it being understood that such
Projection Materials are not to be viewed as facts and are subject to
significant uncertainties and contingencies, many which are beyond your control,
that no assurance can be given that any particular Projection Materials will be
realized, that actual results may differ and that such differences may be
material.  You understand that in arranging and syndicating the Facility we may
use and rely on the Information and Projections without independent verification
thereof.

 

As consideration for the commitments of the Banks hereunder and the agreement of
the Lead Arrangers to perform the services described herein, you agree to pay to
the Lenders the nonrefundable fees set forth in the Draft Agreement and in the
joint fee letter (the “Joint Fee Letter”) and the administrative agent fee
letter (the “Administrative Agent Fee Letter” and, together with the Joint Fee
Letter, the “Fee Letters”), each dated the date hereof and delivered herewith. 
The terms of the Fee Letters are an integral part of the Commitment Parties’
commitments hereunder, and constitute part of this Commitment Letter for all
purposes hereof.

 

The commitments of the Banks hereunder and the agreement of the Lead Arrangers
to perform the services described herein are subject to (a) there not occurring
or becoming known to us any material adverse change since December 31, 2008 in
the financial position or business of the Borrower, its subsidiaries and the
Business (taken as a whole and giving pro forma effect to the Acquisition and
related financing,), (b) there not having occurred any “Material Adverse Change”
(as defined in the Sale and Purchase Agreement dated the date hereof between
Alcan Corporation, Alcan Holdings Switzerland AG and certain affiliates thereof
and you relating to the Acquisition), (c) our satisfaction that prior to and
during the syndication of the Facility, if any, until the obtaining of a
“Successful Syndication” (as defined in the Fee Letter) there shall be no
competing offering, placement or arrangement of any debt securities or bank
financing by or on behalf of the Borrower or any affiliate thereof (other than
(i) any of the foregoing the proceeds of which result in a reduction of the
Commitments hereunder or will be required, in accordance with the Draft
Agreement, to be used to prepay the Facility, (ii) other contemplated
indebtedness separately disclosed to us in writing and acknowledged by us to be
permitted to be offered, placed or arranged and (iii) Debt incurred under your
existing Long-Term Credit Agreement (without giving effect to any increase in
commitments beyond those accomplished by Amendment No. 1 thereto)) and (d) the
other conditions set forth in Section 4.01 of the Draft Agreement.  In addition,
the commitments of the Banks and the agreement of the Lead Arrangers to perform
the services described herein shall, in the event this Commitment Letter is
accepted by you as provided in the penultimate paragraph hereof, automatically
terminate without further action or notice at 5:00 p.m. (New York time) on
March 31, 2010 if definitive documentation for the Facility reasonably
satisfactory to the Lenders and their counsel shall not have been executed by
such time.  Those matters that are not covered by the provisions hereof and of
the Draft

 

3

--------------------------------------------------------------------------------


 

Agreement are subject to the approval and agreement of the Commitment Parties
and the Borrower.

 

You agree (a) to indemnify and hold harmless the Commitment Parties and their
respective affiliates and their respective officers, directors, employees,
advisors and agents (each, an “indemnified person”) from and against any and all
losses, claims, damages and liabilities to which any such indemnified person may
become subject arising out of or in connection with this Commitment Letter, the
Fee Letters, the Acquisition, the Facility, the use of the proceeds thereof or
any related transaction or any claim, litigation, investigation or proceeding
relating to any of the foregoing, regardless of whether (i) any indemnified
person is a party thereto, (ii) the transactions contemplated hereunder,
including without limitation, the Acquisition have been consummated and
(iii) the applicable claim is brought by you or your affiliates, equity holders
or creditors, and to reimburse each indemnified person upon demand for any legal
or other expenses incurred in connection with investigating or defending any of
the foregoing (limited to the fees, charges and expenses of one legal counsel
with respect to any matter (unless in the good faith judgment of an indemnified
person such counsel has a conflict of interest in its representation of such
indemnified person, in which case additional counsel, as needed, may be utilized
at the Borrower’s expense), in addition to local counsel as reasonably deemed
necessary by the indemnified persons), provided that the foregoing indemnity
will not, as to any indemnified person, apply to losses, claims, damages,
liabilities or related expenses to the extent they are found by a final,
non-appealable judgment of a court to arise from (i) the willful misconduct or
gross negligence of such indemnified person or (ii) disputes among indemnified
persons not involving (A) an act or omission (or alleged act or omission) of the
Borrower or any of its affiliates or (B) acts or omissions of an indemnified
person in its capacity as Administrative Agent or Lead Arranger and (b) to
reimburse the Commitment Parties and their affiliates within 30 days of written
demand (including documentation reasonably supporting such demand) for all
reasonable out-of-pocket expenses (including due diligence expenses, syndication
expenses, consultant’s fees and expenses, travel expenses, and reasonable fees,
charges and disbursements of one legal counsel (unless in the good faith
judgment of a Commitment Party such counsel has a conflict of interest in its
representation of such Commitment Party, in which case additional counsel, as
needed, may be utilized at the Borrower’s expense), in addition to local counsel
as reasonably deemed necessary by the Commitment Parties) incurred in connection
with the Facility and any related documentation (including without limitation
this Commitment Letter, the Fee Letters and the definitive financing
documentation) or the administration, enforcement, amendment, modification or
waiver thereof.  No indemnified person shall be liable for any damages arising
from the use by others of Information or other materials obtained through
electronic, telecommunications or other information transmission systems other
than to the extent they are found by a final, non-appealable judgment of a court
to arise from the willful misconduct or gross negligence of the indemnified
person.  No indemnified party shall be liable for any special, indirect,
consequential or punitive damages in connection with the Facility.

 

This Commitment Letter shall not be assignable by you without the prior written
consent of each Commitment Party (and any purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto and is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto and the indemnified
persons.  This Commitment Letter may not be amended or waived except by an
instrument in writing signed by you and each Commitment Party.  This Commitment
Letter may be executed in any number of counterparts, each of which shall be an
original, and all of which,

 

4

--------------------------------------------------------------------------------


 

when taken together, shall constitute one agreement.  Delivery of an executed
signature page of this Commitment Letter by facsimile transmission or PDF
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.  This Commitment Letter and the Fee Letters are the only
agreements that have been entered into among us with respect to the Facility and
set forth the entire understanding of the parties with respect thereto.

 

This Commitment Letter shall be governed by, and construed in accordance with,
the laws of the State of New York (without giving effect to conflicts of law
principles other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law).  The Borrower consents to the nonexclusive jurisdiction and
venue of the state or federal courts located in the City of New York with
respect to matters referred to in clause (a) of the following sentence.  Each
party hereto irrevocably waives, to the fullest extent permitted by applicable
law, (a) any right it may have to a trial by jury in any legal proceeding
arising out of or relating to this Commitment Letter, the Fee Letters, the
Acquisition or the other transactions contemplated hereby or thereby (whether
based on contract, tort or any other theory) and (b) any objection that it may
now or hereafter have to the laying of venue of any such legal proceeding in the
state or federal courts located in the City of New York.

 

This Commitment Letter is delivered to you on the understanding that none of
this Commitment Letter, the Draft Agreement or the Fee Letters nor any of their
terms or substance shall be disclosed, directly or indirectly, to any other
person without our prior written approval except (a) to your officers,
directors, agents, employees, affiliates, attorneys, accountants, and advisors
who are directly involved in the consideration of this matter and for whom you
shall be responsible for any breach by any one of them of this confidentiality
undertaking, (b) in the case of the foregoing other than the Fee Letters, the
rating agencies, or (c) as may be compelled in a judicial or administrative
proceeding or as otherwise required by law (in which case you agree to inform us
promptly thereof to the extent lawfully permitted to do so).  Notwithstanding
the foregoing, following its acceptance by the Borrower, the Commitment Letter
and the Draft Agreement (without the Fee Letters) may be disclosed to Rio Tinto
plc and its officers, directors, agents, employees, affiliates, attorneys,
accountants, and advisors who are directly involved in the Acquisition and have
been instructed to maintain the confidentiality thereof.

 

Each Commitment Party agrees until the second anniversary of the date hereof to
keep confidential, and not to publish, disclose or otherwise divulge,
information regarding you or the Business obtained from or on behalf of you
(including information provided by the Seller at your direction) in connection
with the transactions contemplated hereby, except that the Commitment Parties
shall be permitted to disclose such confidential information (a) to their
respective directors, officers, agents, employees, attorneys, accountants and
advisors, and to their respective affiliates who are directly involved in the
consideration of the transactions contemplated hereby and are made aware of and
instructed to comply with the provisions of this paragraph, in each case on a
confidential and need-to-know basis; (b) on a confidential basis to any bona
fide potential Lender that agrees to keep such information confidential in
accordance with the provisions of this paragraph or other customary
confidentiality undertakings reasonably acceptable to you; (c) as required by
applicable law, regulation or compulsory legal process (in which case we agree
to inform you promptly thereof to the extent lawfully permitted to do so);
(d) to the extent requested by any bank regulatory authority; (e) to the extent
such information:  (i) is or becomes publicly available other than as a result
of a breach of this paragraph or (ii) is or becomes available to the Commitment
Parties on a non-confidential basis from a source other

 

5

--------------------------------------------------------------------------------


 

than you or on your behalf; (f) to the extent you shall have consented to such
disclosure in writing; or (g) in protecting and enforcing the Commitment
Parties’ rights with respect to this Commitment Letter or the transactions
contemplated hereby.

 

You acknowledge that the Commitment Parties and their affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described herein and
otherwise.  No Commitment Party will use confidential information obtained from
you by virtue of the transactions contemplated by this letter or their other
relationships with you in connection with the performance by any Commitment
Party of services for other companies, and no Commitment Party will furnish any
such information to other companies.  You also acknowledge that the Commitment
Parties have no obligation to use in connection with the transactions
contemplated by this letter, or to furnish to you, confidential information
obtained from other companies.

 

The compensation, reimbursement, indemnification, jurisdiction and
confidentiality provisions contained herein and in the Fee Letters shall remain
in full force and effect regardless of whether definitive financing
documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the commitments of the Banks hereunder;
provided, that such compensation, reimbursement, indemnification, jurisdiction
and confidentiality (as to matters other than the Fee Letters) provisions shall
automatically terminate and be superseded by the provisions of the definitive
documentation for the Facility upon the execution thereof, and you and we shall
automatically be released from all liability in connection therewith at such
time.  You may terminate the Lenders’ commitments hereunder at any time subject
to the provisions of the preceding sentence.  Each of the Commitment Parties
hereby notifies you that, pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56 (signed into law on October 26, 2001) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower and each Subsidiary Guarantor (as defined in the Draft Agreement),
which information includes names and addresses and other information that will
allow such Commitment Party to identify the Borrower and each Subsidiary
Guarantor in accordance with the Patriot Act.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms and conditions hereof and of the Fee Letters by
returning to us executed counterparts hereof and of the Fee Letters not later
than 5:00 p.m., New York City time, on July 6, 2009.  The commitments of the
Banks and the agreements of the Lead Arrangers herein will expire at such time
in the event the Banks have not received such executed counterparts in
accordance with the immediately preceding sentence.

 

The Commitment Parties are pleased to have been given the opportunity to assist
you in connection with this important financing.

 

[signature page follows]

 

6

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

J.P. MORGAN SECURITIES INC.

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

WACHOVIA CAPITAL MARKETS, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

BNP PARIBAS

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

BNP PARIBAS SECURITIES CORP.

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

[Signature page to Bemis Company, Inc. Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

BANC OF AMERICA SECURITIES LLC

 

 

 

 

 

 

By:

 

 

 

Title:

 

[Signature page to Bemis Company, Inc. Commitment Letter]

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of

the date first written above by:

 

BEMIS COMPANY, INC.

 

By:

 

 

 

Name:

 

Title:

 

[Signature page to Bemis Company, Inc. Commitment Letter]

 

--------------------------------------------------------------------------------


 

Annex I

 

SOURCES AND USES TABLE

 

Sources:

 

 

 

 

 

Stock Consideration

 

$

200,000,000

 

 

Cash / Existing Revolving Credit Facility(1)

 

$

257,500,000

(2)

 

Term Loan Bridge Facility(3)

 

$

800,000,000

 

 

 

 

 

 

 

Total Sources

 

$

1,257,500,000

 

Uses:

 

 

 

 

 

Acquisition Payment

 

$

1,213,000,000

 

 

One-Time Financing, M&A, Other Fees

 

$

36,000,000

 

 

Amortized Financing Fees

 

$

8,500,000

 

 

 

 

 

 

 

Total Uses

 

$

1,257,500,000

 

 

--------------------------------------------------------------------------------

(1)           Giving effect to $200,000,000 accordion increase.

 

(2)           Draws on the Borrower’s existing revolving credit facility to be
reduced by the amount of any reductions in the cash purchase price of the
Acquisition.

 

(3)           Subject to replacement by bonds or other sources.

 

--------------------------------------------------------------------------------